EXHIBIT 10.2 MEMBERSHIP INTEREST REDEMPTION AGREEMENT This Membership Interest Redemption Agreement (the “Agreement”) is entered into and shall be effective as of December 15, 2008 (the “Effective Date”), by and between, U.S. BioFuels Exchange, LLC, a Colorado limited liability company (the “Company”) and Diamond I, Inc., a Delaware corporation (hereinafter as “DMOI”). DMOI and the Company are sometimes referred to individually as a “Party” and collectively as the “Parties.” INTRODUCTION Whereas, DMOI holds 600 Interests as defined in the Operating Agreement of the Company; and Whereas, the Parties have agreed that a portion of DMOI’s right, title, and interest in the Company shall be redeemed by the Company as set forth herein; and Whereas, the Parties have agreed that after giving effect to the additional Interests to be issued as of the Effective Date by the Company as authorized by the Board of Directors on December 11, 2008, DMOI’s Sharing Ratio shall be equal to no less 14% immediately after the Company redeems a portion of DMOI’s Interests as set forth in this Agreement; and Whereas, DMOI has made capital contributions to the Company in the form of the issuance of DMOI stock to Shaji Parol for the payment of services to develop certain intellectual property owned by the Company; and Whereas, the Parties want to clarify each Party’s respective rights and ownership interests in the intellectual and other intangible property developed for and on behalf of the Company; and Now therefore, based on the foregoing, and in consideration of the mutual agreements, covenants, and conditions contained herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties hereby agree as follows: SECTION 1. Redemption. DMOI hereby sells, assigns, and transfers 438 of its Interests (the “Redeemed Interest”) to the Company as of the Effective Date. The Parties agree that as of the close of business on the Effective Date that the Interests issued and the Sharing Ratios of the Company shall be as set forth in Exhibit A, which is attached hereto and incorporated by reference. SECTION 2. Consideration for Redeemed Interest.
